Citation Nr: 1533689	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-22 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left foot disability, claimed as a left foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the claimed disability.

The Veteran also appealed issues of entitlement to service connection for residuals of a nasal laceration (claimed as a nasal fracture), an anxiety disorder (claimed as stress and anxiety), and dental treatment (claimed as missing teeth).  The Los Angeles, California, RO granted entitlement to service connection for a scar, status post-nasal laceration, in July 2013 rating decision.  The RO also granted entitlement to service connection for an anxiety disorder and for dental treatment purposes for teeth #24, #25, and #26 in a February 2014 rating decision.  As these claims were granted in full, the issues are no longer in appellate status or before the Board.

The issue of entitlement to service connection for a right foot disability has been raised by the record in a February 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDING OF FACT

The weight of the probative, competent and credible evidence of record demonstrates that the Veteran does not have a current left foot disability.


CONCLUSION OF LAW

The criteria for service connection for a left foot disability have not been met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013). 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2013).  Here, a June 2007 letter provided with the relevant notice and information prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He has not alleged any notice deficiency during the adjudication of his claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA treatment records. 

The Veteran was afforded a VA examination in July 2013.  The examiner considered the Veteran's subjective history and complaints and performed a thorough physical examination providing all necessary findings to evaluate the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  As such, the July 2013 examination is adequate.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 .

Service Connection Legal Authority

The Veteran contends that he has a current left foot disability as a result of his active duty service.  Specifically, he asserts that wearing tight boots in the wrong size has resulted in poor circulation and caused infections.  As noted in the Introduction, the Veteran appears to have wanted to claim his right foot.  See hearing transcript ("it might have been my left foot and healed, but then again, I think they meant my right foot because I have a cut." And "I think it was both but I think there's an error there, because that cut is on my right foot.")

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent evidence to exist. Chelte v. Brown, 10 Vet. App. 268 (1997).  The most fundamental requirement for any claim for service connection is current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

The Veteran does not have a chronic disease listed under 38 C.F.R. § 3.309(a) ; thus, the presumptive service connection provisions at 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service treatment records contain August 1976 notes reflecting that the Veteran complained that his boots were causing rubbing to the left foot.  The Veteran reported pimple like forms and a lot of swelling of the left foot.  He reported that he popped the pimple and a lot of pus came out.  Objective examination reflected the left foot top had mild swelling with discoloration and pain.  The diagnosis was cellulitis possible to left foot.  A follow up record noted complaints of edema and noted a slight infection due to tight boots rubbing a blister.  He was ordered to perform hot soaks and wear tennis shoes for 5 days.  Another follow up to evaluation the infection of the left instep in August 1976 indicated the Veteran felt a great deal better and there was no sign of any infection.  The June 1978 examination performed in connection with his separation from service noted no defects or diagnoses.  

The record contains VA outpatient treatment notes and private medical records. There is no record of treatment, complaints, or diagnoses of any left foot disability contained within those treatment notes.  While the Veteran complained of the right foot throughout his recent VA and private treatment, the weight of the evidence, lay and medical, fails to note any treatment or diagnoses related to the left foot.  During his September 2013 Decision Review Officer hearing he testified that he did not have any irritation in his feet but indicated he used foot powder.  His main complaint was the foot drop; however VA and private treatment records reflect the foot drop is of the right foot, not the left foot.  See e.g. VA treatment records and private treatment records.  Significantly, an October 2006 private record from S.B.S., M.D. noted muscle strength testing was 5/5 throughout, noted no decreased sensation of the left leg and noted no tenderness, swelling or gross deformity of the left lower extremity.  Range of motion of the hips, knees, ankles and feet was unrestricted and painless.  No diagnosis of the left foot was rendered.  Similarly, a February 2008 VA record reflected no complains of the left lower extremity, noted full passive range of motion, deep tendon reflexes 2/4 throughout the left side and muscle strength 5/5 throughout the left side.  Sensation was only described as decreased on the right side.  Hoffman, Babinski and clonus tests were negative.  The diagnosis described back injury with right lower extremity pain and foot drop.  There was no diagnosis related to the left lower extremity.  To the extent to which he reported using foot powder and creams for an infection, a July 2013 VA skin examination reflected a diagnosis of right foot blister only.  There was no skin diagnosis for the left foot.  During this examination the Veteran denied any left foot skin condition.  The examiner concluded that concerning the claimed left foot blister there is no diagnosis because the claimant denied a left foot condition.  The examiner noted the August 1976 service treatment records treating left foot cellulitis but explained that the claimant denied any current skin condition of the left foot and therefore the cellulitis is assumed to be resolved and less likely related to service.  

As noted above, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110.  Accordingly, a disability has not existed at any time after service, including at the time the Veteran filed the instant claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Without a current disability that can be linked to any event or incident of service, the claim must be denied. See Brammer, 3 Vet. App. 223, 225. 

The Veteran is competent to report symptoms, such as pain and swelling, that he may have experienced at any time. See Layno, 6 Vet. App. 465, 470.  As a layperson, however, he is not competent to diagnose a current left foot disability, because that issue presents a complex medical question requiring the opinion of a medical professional. Jandreau, 492 F.3d 1372, 1377.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a bilateral ankle disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left foot disability is denied.




_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


